Title: Bond for Loan to the University of Virginia from the Literary Fund, [11 May 1823]
From: 
To: 


        
          
            [11 May 1823]
          
          Know all men by these presents that we Thomas Jefferson rector and James Breckenridge, James Madison, Joseph C. Cabell, John H. Cocke Chapman Johnson and George Loyall, Visitors of the University of Virginia are held and firmly bound to the President and Directors of the Literary fund in the sum of eighty thousand Dollars, to the payment whereof, well and truly to be made, we bind ourselves and our successors to the sd. President and Directors and their successors firmly by these presents, sealed with the common seal of the sd. Rector and Visitors, and dated this 11. day of May in the year one thousand eight hundred and twenty three.
          The condition of this obligation is such that whereas the President and Directors of the Literary fund, under authority of the act of the General assembly of the 5th. day of February 1823. intituled “An act concerning

the University of Virginia, and for other purposes,” have this day loaned to the Rector and Visitors of the said University the sum of forty thousand Dollars for the purposes of completing the buildings, and making the necessary preparations, for putting the sd. University into operation, on the conditions that an interest of six per centum per annum be paid out of the annual appropriation, heretofore made by law for the endowment of the sd. University and that the surplus of the sd. annual appropriation, over and above what may be necessary for the payment of loans already made to them and the loan or loans which may be negociated under this act, shall be pledged for the redemption of the principal sums loaned, and to be loaned as aforesaid in such manner as the Legislature may hereafter prescribe: Now therefore if the said Rector and Visitors and their successors shall faithfully pay to the sd. President and Directors of the Literary fund and there successors annually on the day of an interest of six per centum per annum on the sd. sum of forty thousand Dollars, or on so much of the said sums as shall be bearing interest until the whole of the principal shall have been paid, and shall also faithfully pay the sd. principal sum of forty thousand Dollars according to the provisions of the sd. act of assembly, applying for that purpose the sums of money appropriated annually by law for the use, or for the benefit of the sd. University, or so much thereof as may be requisite, which sums of money, so appropriated in each year, so far as requisite for the purpose, are hereby pledged and set apart by the sd. Rector and Visitors to be applied by the President and Directors of the Literary fund to the payment of the said interest and principal sum of forty thousand Dollars, borrowed as aforesaid, and to no other uses or objects until the sd. payment shall have been made then the above obligation shall be void, otherwise shall remain in full force and virtue.
          
            Th: J.
          
          
            signed, sealed and delivered in presence of
            
              Th. J. RandolphV. W. Southall
            
          
        
        
          Nov. 21. 23. executed a bond for 5000. D. copied verbatim from this except as to sum.
        
      